DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arodzero et al (US 2016/0170044 A1) in view of Chalmers et al (US 2009/0257555 A1) and Czarnecki et al (US 9,606,245 B1). 
Regarding claim 1, Arodzero et al discloses an x-ray scanner, comprising: a housing (403)(404) (i.e. exterior layers of plastic) (See Fig. 4 and paragraph [0066]); a backscatter detector (BX) (paragraph [0081]) physically coupled to the housing system (paragraph [0104]); a transmission detector (mobile transmission inspection with L-Shaped detector array segments) (204) adapted to be positioned remote from the housing and not physically coupled to the housing (See Figs. 21A and 21B), wherein the  transmission detector is adapted to generate a signal when x-rays emitted by the X-ray source impinge on a surface of the transmitter detector after passing through an object being scanned (paragraph [0088]); and a controller (paragraph [0092]) physically coupled to the housing and adapted to control an operation of the x-ray source, wherein the controller comprises a receiver configured to receive transmitted signal from the transmission detector.  Arodzero et al is silent with regards to a wireless transmitter as claimed.  Chalmers et al discloses an x-ray inspection trailer, comprising: wireless transmitters (50) (paragraph [0125]) for transmitting the signal.  Czarnecki t al discloses an autonomous x-ray particle detector, comprising: an RFID backscatter communication implementation of the autonomous detector arrays (ADA) and assembling them into top-system level PET scanner with desired shape; with a  transmission frequency of 200 MHz) ( (See Abstract and col. 19, lines 15-24 and col. 31, lines 46-56).  Thus, it would have been obvious to modify Arodzero et al to enable a wireless transmitter, as taught supra by Chalmers et al, since both Ardozero et al and Chalmers et al disclose remote transition and a range of frequency transmission, as taught supra by Czarnecki et al, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Chalmers et al discloses wherein the wireless transmitter 30) is positioned on an external surface of the transmission detector (14) (See Fig. 17 and paragraph [0122]).

    PNG
    media_image1.png
    411
    566
    media_image1.png
    Greyscale

Regarding claim 3, Arodzero et al discloses wherein the transmission detector further comprises a pre-amplifier coupled with at least one photomultiplier tube (805) and is adapted to amplify the signal (paragraph [0067]). 
Regarding claim 4, Arodzero et al discloses wherein the x-ray scanner is configured to be hand-held (paragraph [0056]).
Regarding claim 5, Arodzero et al discloses wherein the transmitter further comprises an amplitude modulator adapted to modulate an amplitude of the signal before transmitting the signal (paragraph [0067]).
Regarding claim 6, Czarnecki et al discloses wherein the controller comprises a buffer (col. 16, lines 51-55) and wherein the receiver comprises an amplitude demodulator for demodulating the amplitude of the transmitted signal before transmitting the signal to the buffer (col. 33, lines 41-48).
Regarding claim 8, Arodzero et al discloses wherein the receiver is positioned on an external surface of the transmission detector (See Fig. 8).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arodzero et al (US 2016/0170044 A1) in view of Chalmers et al (US 2009/0257555 A1) and Czarnecki et al (US 9,606,245 B1), as applied to claim 1 above, and further in view of Dunkier et al (US 5,866,907 A).
Regarding claim 7, Arodzero et al, Chalmers et al and Chalmers et al discloses all of the limitations of parent claim 1, as described above, however Arodzero et al, Chalmers et al and Chalmers et al are silent with regards to a polarization, as claimed.  Dunkier et al disclose an ultralow background multiple photon detector, comprising: transmitter polarizes signal before transmission for avoiding interference with one or more signals having a same frequency as signal being transmitted (col. 55, lines 22-26).  Thus, it would have been obvious to modify Arodzero et al to enable polarization, as taught supra by Dunkier et al, so as to enable interference of signal.
Allowable Subject Matter
Claims 9-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 	
Regarding independent claim 9, the prior art fails to disclose or reasonably suggest wherein, an x-ray scanner comprising: wherein the controller further comprises a buffer coupled to the receiver and configured to store data indicative of the signal for a predefined period of time, wherein the predefined period of time is a function of at least one of a time when the signal is generated, a position of the rotating collimator, a time when the signal is received, or a time when a signal from the backscatter detector is generated, as claimed in combination with the rest of the claim limitations.
	Claims 10-20 are allowable based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/